ORDER

PER CURIAM.
AND NOW, this 4th day of November, 2004, upon consideration of the Report and Recommendations of the Disciplinary Board and Dissenting Opinion dated August 25, 2004, the Petition for Review and responses thereto, the Motion to Dismiss the Petition for Review is dismissed as moot, and it is hereby
ORDERED that Robert Thomas Gibson be and he is suspended from the Bar of this Commonwealth for a period of one year, retroactive to December 9, 2002, and he shall comply with all the provisions of Rule 217, Pa.R.D.E. It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.